DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 02/16/2021 has been considered. It is noted that claims 1 and 11 have been amended. Claims 9, 10, 19, and 20 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al (US 2012/0122564) in view of August (US 4,671,632).
Regarding claims 1 and 11:  Kovacs et al discloses a gaming system, comprising: at least two player terminals, each player terminal including a seat, a first display, , a player input system enabling a player to communicate with the player terminal, and an electro-mechanical component configured to provide a first gaming event unique to each player terminal on the first display (see paragraph [0018], showing unique hands are presented to the player), wherein the first gaming event involves a first wager from each player terminal necessary to participate in the first gaming event, a first random event outcome determining the first gaming event displayed on the first display, and the first wager being resolved based on the first random event outcome (see abstract; figures 1A,1B, and 3B; paragraphs [0005], [0007], [0008], [0018], showing a gaming system that allows a plurality of players to play a game involving a central display, where the individual players interact with the game via individual player terminals to place wagers, make game inputs); and a communal gaming system within a facility including the at least two player terminals with a network connecting the communal gaming system to the at least two player terminals, the communal gaming system including a processor and memory for storing first code that configures the processor to simulate a second gaming event common to each player terminal, and a second display physically separated from the first display (see figure 5A, showing a communal display and plurality of player terminals all separate, wherein the secondary displays are separate from the primary displays) and visible to each player of the at least two player terminals from each seat, wherein the first code further configures the processor to receive second wagers from one or more of the player terminals necessary to participate in the second gaming event, to generate a second random event outcome for the second gaming event, to display image data on the display corresponding to the second random event outcome, and to resolve the second wagers based on the second random event outcome while each player terminal carries out the first gaming event during or between each second gaming event (see abstract; figures 1A,1B, and 3B; paragraphs [0005], [0007], [0008], [0010], showing a gaming 
However, Kovacs et al does not explicitly mention wherein each player has at least a 30-degree field of view of the second display from each seat; wherein the second display is a three-dimensional imaging system.
	In an analogous invention, August teaches and mentions wherein each player has at least a 30-degree field of view of the second display from each seat; wherein the second display is a three-dimensional imaging system (see column 8, lines 40-column 9, line 31, showing display with various viewing angles and three dimensional display and viewing).
	It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify Kovacs’s central display to have an angled screen, three-dimensional display, or any display stage as taught by August’s three dimensional display apparatus for the purpose of performing the same functions of providing a display to the users of the gaming system of Kovacs et al. Therefore the examiner construes that it would be an obvious design choice to use a different type of display from the one presented by Kovacs et al. This yields the expected result of providing design and manufacturing options to the makers of the gaming system, thereby keeping the game exciting for the players.

Regarding claims 2 and 12: Kovacs et al discloses wherein the communal gaming system further includes second code stored in the memory that configures the processor to carry out the first gaming event on each player terminal over the network based on the first random event outcome (see paragraphs [0078], [0104], showing codes stored in memory for carrying out and performing game operation steps). 

Regarding claims 3 and 13: Kovacs et al discloses wherein the memory is non-volatile, and wherein the communal gaming system is a state machine configured to store data associated with the first gaming event and the second gaming event in the memory in a manner that enables play of the first gaming event and the second gaming event to resume at a point where either the first gaming event or 
	Regarding claims 4 and 14: Kovacs et al discloses wherein each player terminal includes a terminal processor and second memory storing second code that configures the terminal processor to carry out the first gaming event on each player terminal based on the first random event outcome (see paragraphs [0078], [0104], showing codes stored in memory for carrying out and performing game operation steps). 

	Regarding claims 5 and 15: Kovacs et al discloses wherein the second memory is non-volatile, and wherein each player terminal is a state machine configured to store data associated with the first gaming event in the memory in a manner that enables play of the first gaming event to resume at a point where the first gaming event was disrupted (see paragraphs [0012], [0078], and [0104], showing continuity in game play from one device to another, and the memory storage of the game system).

	Regarding claims 6 and 16: Kovacs et al discloses wherein the memory is non-volatile, and wherein the communal gaming system is a state machine configured to store data associated with the second gaming event in the memory in a manner that enables play of the second gaming event to resume at a point where the second gaming event was disrupted (see paragraphs [0012], [0078], and [0104], showing continuity in game play from one device to another, and the memory storage of the game system). 

	Regarding claims 7 and 17: Kovacs et al discloses wherein the first gaming event is unrelated to the second gaming event (see paragraph [0009]). 

. 

Response to Arguments
7.	Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
The Applicant argues that August does not disclose a display, but discloses “a camera system for capturing still images of the subject and making a three-dimensional transparency…” the examiner disagrees. The Examiner points out that the invention of August is directed to a three-dimensional display and the method of producing the three dimensional display using a camera system for generating the image. 
	The examiner points out that column 2, lines 13-58 of August for instance explicitly disclose the method of the three dimensional display using a camera, by explaining the function of the camera as shown: 
“Among the several objects of the present invention may be noted the provision of an improved three-dimensional effect transparency assembly and camera for use in making the transparency.  The camera is simple to use and allows the several exposures required for reproduction for the photographed object to be made by the user without access to the inside of the camera.  The transparency assembly of the present invention avoids the use of a lenticular screen during either exposure of the photosensitive material or viewing of the transparency resulting from development of the photosensitive material.  The transparency assembly permits true three-dimensional effect viewing, without any aids such as colored glasses, over a wide viewing angle and over a great angle of distances without any garbling of the object or the presence of blind spots, thus permitting concurrent viewing by a large number of observers and continued viewing by an observer as that observer moves about a 
	Briefly, the apparatus of the present invention includes a camera, movable support means for supporting the object whose image is to be taken and a photosensitive assembly.  The camera comprises mounting means for retaining the photosensitive assembly at a predetermined location.  The assembly comprises a layer of photosensitive material, a line screen having regularly spaced blocking portions spaced by transparent portions, and a transparent spacer positioned between the photosensitive material and the line screen.  The camera has a central axis with which the photosensitive assembly is aligned. The lens and the support means are movable along respective paths which paths extend transversely of the central axis.  A three-dimensional effect transparency can be produced by placing the object at a number of spaced object positions, and for each object position aligning the lens and opening the lens to expose the segments of the photosensitive material.  The number of object positions is sufficient to substantially completely fill all photosensitive material segments disposed beneath the blocking portions of the line screen. “
The examiner points out that as disclosed in the above office action, the examiner has interpreted and construes the August invention to teach a three-dimension display using a camera system for image generation and processing. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715